Title: From James Madison to James Monroe, 23 September 1813
From: Madison, James
To: Monroe, James


Dear SirMontpelier Sepr. 23. [1813]
The inclosed letter from the Secy. of the Navy, gives you I presume, a confirmation of the happy success of Perry. I hope the final information from Chauncy may give us another subject for congratulations. I have detained the letter from Barclay. The exemption from the impost of articles imported by Pub. Ministers was deemed a stretch, and acquiesced in by the Rep: admn. rather than approved. I can perceive no ground on which the positive prohibition of B. Merchandize, could be waived even in favr. of a public Minister & of course in favr. of Barclay’s rank. We will consult on the answer to him on your arrival. Affece. respect
James Madison
